Judgment rendered December 6, 1963, convicting defendant of the crime of conspiracy as a felony (Penal Law, § 580-a) unanimously affirmed. Following the argument, determination of the appeal was withheld and the case was remitted to the Supreme Court, in accordance with the procedure prescribed in People v. Huntley (15 N Y 2d 72) for a hearing and determination by the Trial Justice on the issue of the voluntariness of the inculpatory statement made by defendant to the police, which had been introduced in evidence at the trial. (People v. Alberti, 23 A D 2d 543.) After such a hearing, the Trial Justice found that the statement was voluntary and not made under fear induced by threats or violence or any form of coercion. Our review of the testimony on the hearing confirms that conclusion. Defendant’s contention that his incriminating statement should have been excluded from evidence because the police failed to advise him either of his right to counsel or his right to remain silent, is untenable. (People v. Gunner, 15 N Y 2d 226; see, *974also, United States v. Cone, 354 F. 2d 119.) On the main appeal, we find that the evidence fully supported the verdict and that the sentence was not excessive. Concur—‘Valente, J. P., Stevens, Eager, Steuer and Staley, JJ.